JOHNSON, Judge.
In this appeal it appears that the appellant does not agree with his attorney, who is a special assistant public defender, who has filed a brief in which he says he cannot find error. We have studied the record and we do not find error, either, but the appellant has filed several motions, including a motion for the court to appoint a certain attorney, Honorable Ben Thompson, to represent him. We do not think that the court should at any time single out a certain attorney as a choice of the defendant, other than the duly constituted Public Defender’s Office, and therefore this motion is denied.
Due to the fact that some of the Federal decisions 'have been so liberal in their decisions in defining the defendants’ civil rights and due process, we feel and therefore hold that the appellant should be given an opportunity to procure additional counsel at his own expense, whether it be Mr. Thompson or not, and also, that he and/or his attorney be permitted sixty (60) days to file further briefs in this Court, and that the Public Defender’s Office is directed to make available to the appellant or his attorney, any instruments he has pertinent to appellant’s case.
The other motions now pending in this case are denied.
This appeal is held pending the happening of the instructions given supra, and if no further briefs are filed within said sixty (60) days, the conviction, judgment and sentence shall be affirmed.
SPECTOR, C. J., and WIGGINTON, J., concur.